Citation Nr: 1109297	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder since April 29, 2008?

2.  Entitlement to service connection for a lumbar disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for skin disorder, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in January 2011, but was given less than 30 days notice as required by 38 C.F.R. § 19.76 (2010).  Therefore, without evidence that the appellant waived his right to receiving 30 days notice, he was denied his right to due process of law.  Hence, the RO must schedule the appellant for another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for the next available Travel Board hearing date.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



